Petition for a writ of mandamus May 4, 1939, to compel the county treasurer of Milwaukee county to deliver a tax certificate to the relator, and to compel the defendant Service Investment Company to redeliver a receipt issued by the county treasurer showing a redemption of a part of certain *Page 304 
land.  The treasurer and the Investment Company appeal from a judgment directing the issuance of the writ.
The property, located in the village of Shorewood, is an unplatted tract forty feet wide and two hundred seventy-five feet long, bounded on the east by North Oakland avenue, on the west by North Bartlett avenue, and on the north by East Olive street.  The improvement for which the bonds were issued and a special assessment made was on the last two named streets, on the north and west sides of the lot.  The portion redeemed was the easternmost one hundred twenty feet.  In 1930 the village of Shorewood issued nine improvement bonds to cover the cost of these special improvements. These bonds were payable in five annual instalments. Petitioner acquired one bond in return for services rendered, and subsequently bought the remaining eight.
The third instalment, amounting to $738.28, was put on the tax roll in 1932, but was not paid.  The property was sold to Milwaukee county on August 1, 1933, to satisfy this special assessment as well as delinquent general property taxes.  Tax certificate No. 31,347 was issued to the county in the amount of $788.48, and held "in trust" by the county.
On September 28, 1936, the Investment Company asked for a division of the certificate, and redemption of the east one hundred twenty feet of the tract.  A division was made so that $290.46 of the lien was chargeable to the east one hundred twenty feet, and $447.82 to the west one hundred fifty-five feet.  The lien which had increased by interest and penalties, amounted to $788.48.  That amount was apportioned with the result that $310.21 was allocated to the eastern one hundred twenty feet.  On November 5, 1936, the investment company paid the county treasurer that sum, plus $81 interest and a five-cent fee, or a total of $391.26, receiving in return a receipt showing redemption of the east one hundred twenty feet.  This sum was forwarded to the village *Page 305 
treasurer who made payments from time to time on coupons as they were presented, indorsing thereon the fact that the payments were partial payments.
On February 9, 1939, the petitioner presented the nine coupons representing the right to the third instalment, and demanded that the county treasurer give him in exchange the tax certificate No. 31,347.  The treasurer refused to do so without first indorsing on its back that the east one hundred twenty feet had been redeemed.  The circuit court granted a writ of mandamus on the ground that sec. 75.01
(1), Stats., had not been complied with by the county treasurer in his act of dividing the tax certificate in that he neither viewed the premises nor took affidavits as required by that section.
Appellants assign as error the court's failure to pass on the questions of whether or not sec. 75.01 (1), Stats., applied to: (1) The division of a tax certificate issued on the sale of land for a special assessment; and (2) a piece of property owned by a single owner.  They further contend that a writ of mandamus is not the proper remedy and that what the respondent in effect is attempting to do is review the treasurer's action which if reviewable at all is bycertiorari, and that that right has lapsed.
Respondent's contentions are: (1) The special assessment was a lien on the whole property; (2) that sec. 75.01 (1), Stats., does not allow partial redemption of land subject to a special-assessment lien; and (3) that since after the tax sale the treasurer only held the certificate in trust for the bondholders, the treasurer had no right to allow a partial redemption.
In determining the effect of an amendment upon a statute in existence for many years, the history of the law is important, and consideration must be given to the practice that grew up under the statute while in its original form.
The amendment to sec. 75.01 (1), Stats., reads: "provided, that when an application is made . . . to redeem from any tax sale, any part or portion of any lot or parcel of land . . . the county clerk [now county treasurer] . . .is authorized to ascertain, by affidavits or by actual view, the true proportion of taxes chargeable to the part or portion sought to be redeemed, and the amount so found shall be deemed to be the amount required for the redemption thereof."   Sec. 3, ch. 218, Laws of 1893.  In 1898 the reviser changed the words "is authorized to" to read "may." We construe the statute now as though "may" had been used originally, since that was the import of the words used.  If the amendment was intended to destroy the practices theretofore authorized and followed by county treasurers, the word "may" as there used would be construed as "must."  On the other hand, if the amendment was intended to suggest additional methods to those commonly used by county treasurers, the use of the word "may" would carry its usual meaning and be directory only.  It appears that for years the practice obtained of granting an owner a division for the purpose of redeeming portions of property on which taxes were in default, and that the method of ascertaining the proper division had in each case been to secure the opinion of the assessor or the clerk of the local municipal units.  In the instance now being considered, after the request was made for a division, *Page 307 
the county treasurer submitted the matter to the assessor of the village in which the property is situated, and received a written report from the assessor and the division was made.
The question now arising is:  Has the practice which the county treasurers had followed prior to the amendment, and which they have followed since, been outlawed?  There evidently existed a generally used method of determining values of portions of a lot for the purpose of division under the tax redemption statute, and the statute as it existed prior to 1893 certainly made such a procedure sufficient for the ascertainment of a proper division on partial redemption.  It achieved the object for which the legislation was enacted. The subsequent legislation by way of amendment does not by word or by necessary implication reject that method.  It is generally understood that where a subsequent statute declares additional acts may be done in furtherance of the intent of the prior act, the later act does not necessarily exclude the practice under the former.  It rather sets up further possible steps to those already pursued.
"Where the meaning of a statute or any statutory provision is not plain, a court is warranted in availing itself of all legitimate aids to ascertain the true intention and among them are some extraneous facts.  The object sought to be accomplished exercises a potent influence in determining the meaning of not only the principal but also the minor provision of a statute."  2 Lewis' Sutherland, Statutory Construction (2d ed.), p. 864, § 456.
This work is also authority for the proposition that "if the statute has been in force for a long period it may be useful to know what was the contemporary construction; its practical construction; the sense of the legal profession in regard to it; the course and usages of business which it will affect."
The practice outlined as the one followed by the county treasurer in a division and partial redemption from tax liens, apparently confined the treasurer's attention to a division on *Page 308 
the basis of a proportion suggested by the assessor.  This would result in furnishing the county treasurer with information that would seem to be of value in making a proper apportionment of values in partial-redemption proceedings. The legislation which came into being in 1893 does not seem to be aimed at an abolition of this practice or the exclusion of information so secured, but rather to enable the owner to offset or support that showing by use of an affidavit or by inducing the treasurer himself to view the premises.
The purpose of the legislation appears to have been to add a choice of methods rather than take anything away from existing practices.  The original statute was enacted for the purpose of giving the owner of land sold for taxes the right to "redeem the same or any part thereof or interest therein." There certainly has been no attempt to lessen or in any way interfere with that purpose.  The procedure to be followed was originally left to the official whose duty it was to make the division.  To suggest the use of affidavits or personal view, without showing an intent to require the discontinuance of the practice long since established, does not amount to a repeal of the method adopted by custom.  It is merely suggestive or permissive.  There is no conflict.  The old method and the additional acts made possible by the amendment may stand together with full effect.
Sec. 75.01 (1), Stats., provides that the owner of any land sold for taxes or special assessments may redeem the same or any part thereof or interest therein by paying to the county treasurer the amount due on the certificate or such portion thereof as the part or interest redeemed shall amount to.  We hold that this is a clear grant of right to the property owner; and that the word "may" as used in the clause "may ascertain by affidavits or by actual view" is permissive and not mandatory.  This conclusion is influenced by the fact that the important thing in the statute is the grant of power *Page 309 
to the treasurer to ascertain what proportion of the tax is attributable to the part of the land being redeemed, and the statement that the amount so fixed by him shall be deemed to be the amount required for redemption.
We agree with the appellants that the actual view of the premises does not constitute a finding.  It is merely one means of aiding the judgment of the treasurer.  The same is true of the affidavits.  They may disclose different estimates, and doubtless they will be used to supplement the information supplied by the local assessor.  The statute directs something to be done generally, and does not appoint any special manner in which it is to be done.
The objection is raised by the respondent that a partial redemption of a tax sale certificate representing the lien of a delinquent special-improvement assessment may not be had under sec. 75.01 (1), Stats.  His argument is that the section is only applicable to general property taxes.  It must be admitted that there is a distinction between general taxes and special assessments; but this distinction drops out after the tax sale, so that the collection of delinquent special assessments is the same as that of delinquent general taxes.Dalrymple v. Milwaukee, 53 Wis. 178, 10 N.W. 141;Sheboygan County v. City of Sheboygan, 54 Wis. 415,11 N.W. 598; Yates v. Milwaukee, 92 Wis. 352,66 N.W. 248; Wisconsin Real Estate Co. v. Milwaukee, 151 Wis. 198,138 N.W. 642; Bankers Farm Mortgage Co. v. Christofferson,221 Wis. 148, 266 N.W. 220.  In Yates v. Milwaukee,supra, at page 359, it was said that an assessment may be said to be a tax "as there is no other method by which collection can be enforced save through the agency of the laws for the sale and conveyance of lands for the nonpayment of general taxes."  Therefore, we hold that sec.75.01 (1), Stats., does apply to, partial redemption of property sold for special assessments as well as that sold for general taxes. *Page 310 
Whether the lien is a tax lien or a special-assessment lien, the authorities have in each case visited a levy upon the property.  The property is to be held for the payment thereof, and so far as the lien resulting from the special assessment is concerned, it has all the essentials of a tax lien.  True, the contractor whose services are to be paid has title to the bond. His payment comes out of the proceeds of the levy rather than out of the public treasury in the first instance to be replaced when the property owner pays.  But so far as the government and the taxpayer are concerned, defaults in the payment of either taxes or assessments must be governed by the provisions of the laws relating to tax sales and redemption.Yates v. Milwaukee, supra.
The part of sec. 75.01 (1), Stats., which provides that the treasurer upon a request for partial redemption "may ascertain by affidavits or by actual view the true proportion of taxes chargeable to the part or portion sought to be redeemed" applies to land owned in severalty.  The respondent contends that ownership in "severalty" means ownership by more than one person.  The appellants claim "severalty" ownership means single ownership, as contrasted to tenancy in common and joint tenancy.  The definition of an estate in severalty given in 2 Bouv. Law Dict., Rawle's Third Revision, page 3055, is:
"An estate which is held by the tenant in his own right only, without any other being joined or connected with him in point of interest during the continuance of his estate." The meaning of the word when used with reference to ownership of property is well settled and is contrary to the view of the respondent.
The ultimate ownership of the redemption money is of no consequence to the owner of the lot.  The distinction between taxes and special assessments to which we have referred has been recognized as material before a tax sale but not afterward, for under the provisions for selling lands for *Page 311 
nonpayment of special assessments, it cannot well be doubted but that within the meaning of these acts an assessment may be said to be a tax.
In making his claim that the special-assessment lien is a lien on the whole property, the respondent seems to neglect the fact that the essence of the partial-redemption plan is that upon the payment of a just proportion of the tax lien, the property will revert to the owner free of the tax lien. His lien has been discharged pro tanto.  What lien remains must be collected out of the remaining property.
The policy of the law is not to compel forfeiture by any man of his estate, when from inability or inadvertence he has failed to meet his engagements or to perform his duties by some exact date prescribed by the statute.  "On the contrary, it is for the welfare of every community that the law should favor the citizen in all reasonable measures for the preservation of his estate against losses which might result from his misfortunes or his faults, extending to him all the liberality that is consistent with justice to others and to a proper regard for the interest of the public." 4 Cooley, Taxation (4th ed.), p. 3064, § 1558.
The respondent's contention that his lien exists against the entire property in view of the words contained in the bond — is answered by saying that the contract was under the very statute which has been the subject of discussion here.  The provisions for division became a part of his contract, and the statute is not a violation thereof; but rather by virtue of its being law at the time of the contract, was a part of the contract itself.  It is not unusual to make provisions for the release of a certain portion of the property upon adequate payment therefor, and the statute providing for partial redemption outlines the methods by which this aim is to be achieved.  There is no evidence here that a fair apportionment was not made.  The fact that the part redeemed was more valuable than the remaining section does not necessarily *Page 312 
mean that the benefit received by it was greater than that accruing to the less valuable section.
There are other questions raised, but they do not affect the result.  The determination that the provision relating to affidavits and view of the premises are not mandatory, and that collection of special assessments after default follows that provided for general taxes, disposes of the case.
By the Court. — Judgment reversed, and cause remanded with directions to dismiss the petition.